Citation Nr: 1142413	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease with herniation L4, L5, and S1, and limitation of lumbar spine motion.

2.  Entitlement to an effective date earlier than September 26, 2007, for an award of a 30 percent evaluation for residuals of right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to June 1995.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of December 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2006 rating decision, in pertinent part, denied the Veteran's claim for an evaluation in excess of 20 percent for degenerative disc disease with herniation L4, L5, and S1, and limitation of lumbar spine motion.  The January 2008 rating decision increased the evaluation of the Veteran's service connected right shoulder disability from 10 percent to 30 percent disabling, effective from September 26, 2007; the Veteran submitted a notice of disagreement with the effective date of the 30 percent award.  (Subsequently, the Veteran filed a claim in July 2008 seeking an evaluation in excess of 30 percent for his right shoulder disability.  A rating decision dated in August 2009 granted a 40 percent evaluation, effective from July 2008; the Veteran did not submit a notice of disagreement with that rating decision, and the current 40 percent evaluation is not included in the current appeal.)

The issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease with herniation L4, L5, and S1, and limitation of lumbar spine motion is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1, 2006 rating decision denied an increase in a 10 percent evaluation for residuals of right shoulder disorder.

2.  An August 28, 2007 VA treatment record may be construed as an informal claim for increased evaluation. 

3.  On September 26, 2007, the Veteran filed a formal claim for an increased evaluation for his service connected residuals of right shoulder disability.

4.  In a January 2008 rating decision, the RO increased the right shoulder evaluation to 30 percent, effective September 26, 2007.

5.  It is not factually ascertainable that the right shoulder disability increased to the 30 percent level prior to September 2007.  


CONCLUSION OF LAW

The criteria for an award of an effective date earlier than September 26, 2007, for the grant of a 30 percent disability rating for residuals of right shoulder injury are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here the Veteran filed a claim for an increased rating, which was granted, and he now appeals the downstream element of the effective date that was assigned for this award of benefits decided in January 2008.  A letter was sent to the Veteran in May 2008 that included the laws and regulations pertaining to effective dates, and the claim was readjudicated in a May 2009 supplemental statement of the case.  In these circumstances, the record reflects that the purpose of the notice was not frustrated.  In addition, the January 2008 rating decision described the criteria for higher disability ratings available for the Veteran's right shoulder disability under the applicable diagnostic code.  The July 2008 statement of the case provided the appellant with the applicable regulations relating to effective dates.  The claim was readjudicated in a May 2009 supplemental statement of the case.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records and VA medical records, and afforded the appellant physical examinations to assess the severity of his service-connected disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the effective date claim at this time.

Effective Date of 30 Percent Evaluation for Right Shoulder Disability

The RO has rated the Veteran's service-connected residuals of right shoulder injury as noncompensable from June 2, 1995; 10 percent from March 30, 2001; 30 percent from September 26, 2007; and 40 percent from July 11, 2008, under Diagnostic Codes 5201-5019.

The Veteran's right shoulder disability is rated as analogous to bursitis.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5019, bursitis is rated as degenerative arthritis under Diagnostic Code 5003, which, as applied to rating disability of the shoulder, is based on limitation of motion of the arm under Diagnostic Codes 5201.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  In this case, the Veteran's right shoulder represents his major extremity.

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees.  Normal internal rotation and external rotations of the shoulder are to 90 degrees.  38 C.F.R. § 4.71 , Plate 1 (2011). 

The Veteran contends that an effective date prior to September 26, 2007 should be granted for the assignment of a 30 percent rating for his service-connected residuals of right shoulder disability.  In his notice of disagreement received in April 2008, the Veteran contended that his right shoulder disability should have been rated as 30 percent disabling since November 2004.  He referred to pain and loss of motion with repetitive movement that has led to inability to use his right arm to work around the house, interact with his children, and perform his job effectively.

Initially, the Board notes that in an August 1, 2006 rating decision, the RO denied an increase in the 10 percent evaluation for service connected right shoulder disability.  The Veteran was informed of this decision by a notice letter dated August 8, 2006, and he did not submit a timely notice of disagreement.  Thus the August 2006 rating decision is final.  38 U.S.C.A. § 7105.  

The effect of that finality is to preclude an award of an effective date of an increased rating prior to that denial.  In other words, an effective date for the increased 30 percent rating may not be earlier than August 1, 2006.

On September 26, 2007, the RO received the Veteran's claim for an increased rating for service-connected residuals of right shoulder disability, which he stated was supported by VA treatment progress notes.  The RO, in a January 2008 rating decision, increased the residuals of right shoulder disability rating to 30 percent, effective September 26, 2007.  The Veteran appealed for an earlier effective date.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

The Veteran underwent arthroscopic subacromial decompression and arthroscopic repair of right shoulder superior labrum anterior and posterior lesion in April 2003.

On a January 2005 VA examination, the Veteran reported that he worked as a corrections officer and that his right shoulder flared up when he opened and closed cell doors.  He was unable to pick up a grocery bag with his right arm and used his left upper extremity to perform most chores.  He reported that his right shoulder interfered mildly with his activities of daily living.  On examination, there was active forward elevation of zero to 160 degrees and passive forward elevation of zero to 180 degrees.  Active abduction was from zero to 160 degrees and passive abduction from zero to 180 degrees.  Internal rotation was from zero to 80 degrees.  There was pain at passive abduction of 180 degrees and at passive forward elevation of 180 degrees.  There was no additional decrease in range of motion due to pain, weakness, fatigue, lack of endurance, or incoordination after repetitive motion.

A July 11, 2007 right shoulder X-ray report noted osteoarthritic changes with small osteophyte formations, sclerosis, and cystic lesions.  There were no signs of fracture or dislocation, and soft tissues were normal.

On an August 28, 2007, right shoulder physical therapy evaluation report, the Veteran reported that he was able to perform all his job duties but he had pain when he slept on his right side and when he throws a ball to his son.  On examination, his active flexion and abduction ranges of motion were noted as within functional limits.  Active external rotation was to 75 degrees and active internal rotation was to 65 degrees.  The examiner stated that the Veteran had symptoms consistent with shoulder instability.  He had limited range of motion in external and internal rotation with tightness noted at the capsule for inferior and posterior glide.  His rehabilitation potential was excellent.

On September 6, 2007, the Veteran reported that he felt much better after his last treatment.  There was no significant change in his active ranges of motion.

On September 18, 2007, the Veteran reported pain, tightness, and stiffness of the shoulder, and that his shoulder felt "dead" in the morning.  On examination, flexion and extension of the shoulder were full with no pain; internal rotation demonstrated crepitus and shoulder pain during both active and passive ranges of motion; external rotation demonstrated posterior lateral shoulder pain at both active and passive ranges of motion.  Acupuncture was recommended.

On VA examination in November 2007, the Veteran reported flare-ups of right shoulder pain during rainy days and cold weather.  He also had pain if he slept on his right side.  The pain was worse with overhead activities and heavy lifting.  At worst the pain was 8/10 in intensity.  The Veteran took Tramadol tablets three times per day for pain.  The pain did not interfere with his activities of daily living, but he took an average of one day per week off from his job due to pain.  On examination, there was no swelling, deformity, or atrophy of the shoulder.  There was mild tenderness over the insertion of the rotator cuff on the humeral head.  Forward flexion was from zero to 140 degrees, with pain starting at 90 degrees.  Abduction was to 130 degrees, with pain at 90 degrees.  Internal and external rotation were to 80 degrees each, with pain at 70 degrees.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Muscle strength of the shoulders was 4/5 because of pain when the muscle contracted against resistance.  

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  In addition, under certain circumstances, a report of examination or hospitalization may be accepted as an informal claim for increased benefits, if the report relates to the disability which may establish entitlement.  38 C.F.R. § 3.157.  The Board will construe the August 28, 2007, treatment record as an informal claim for increase.  Thus, that date may serve as the date of claim.

The Board has reviewed the medical evidence to determine when an increase was factually ascertainable.  There is no medical evidence demonstrating limitation of motion of the right arm to midway between the side and shoulder level during the period after August 2006 and prior to September 2007.  In short, the symptomatology identified by medical records during that time does not approximate the criteria for a 30 percent rating under the applicable code.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The RO found such symptoms were first clinically noted in a November 2007 VA compensation and pension examination.  It is neither claimed nor shown that an increased rating was warranted on a particular date within the year preceding the August 28, 2007 claim.  Since there is no medical evidence that supports a 30 percent rating prior to the November 2007 VA examination, the Board finds that there is no basis for assignment of an effective date for the 30 percent evaluation prior to the currently assigned date of September 26, 2007, which is in fact already earlier than the date entitlement arose, which was November 20, 2007.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than September 26, 2007, for an award of a 30 percent evaluation for residuals of right shoulder injury is denied.


REMAND

Subsequent to the issuance of the most recent supplemental statement of the case in May 2009, additional medical evidence pertaining to the low back claim has been added to the record.  The Veteran has not submitted a waiver of consideration of that evidence and it must be reviewed by the RO.  See 38 C.F.R. § 20.1304(c). 

Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, the Veteran's representative has asserted that the Veteran's service-connected low back disability has worsened since the last VA examination in July 2008.  Thus, a new examination is necessary to assess the current severity of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the current level of impairment due to the service-connected low back condition.  The claim folder should be made available to the examiner for review. 

   a)  The examination should include range of motion of the thoracolumbar spinal segment, expressed in degrees.  The examiner is asked to discuss how pain impacts the Veteran's low back range of motion.  The examiner should determine whether there is weakened movement, excess fatigability, functional loss due to pain to include during flare-ups or with repetitive use, or painful motion, and, if feasible, these determinations should be expressed in terms of the degree of additional limitation of motion. 

   b)  The examiner is asked to comment on whether the Veteran has incapacitating episodes of intervertebral disc syndrome of the lumbar spine, that is, whether the condition requires bed rest prescribed by a physician and treatment by a physician, and, if so, the duration and frequency of the incapacitating episodes. 

The examiner is also asked to describe any neurological deficits attributable to the service-connected back condition.   

Complete rationale must be provided for the opinions expressed.

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of all evidence added to the record since the issuance of the May 2009 supplemental statement of the case.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



































For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran submitted a claim for an increased rating for service-connected right shoulder disorder in January 2006 and received proper preadjudication notice in February 2006 and March 2006.  He then filed another claim for increase in September 2007.  










Department of Veterans Affairs


